KUNKLE, J.
It will be unnecessary to quote from the record in detail in this case as counsel are thoroughly familiar with the same, but after a careful consideration of the record, we cannot escape the conclusion but that under the undisputed facts, the case falls within the reasoning of our- Supreme Court in the case of Industrial Commission of Ohio v Gardinio, 119 Oh St 539. The syllabus of this case is as follows:
“The Ohio Workmen’s Compensation fund is not available to an employee injured while engaged in performance of a contract to do specified work in another state, no part whereof is to be performed in Ohio.”
From the facts contained in the record of this case, it is clear that no part of the work upon v/hich Mr. Johnson was engaged at the time of receiving the injuries which resulted in his death was to be performed in Ohio. It is also clear that while Mr. Johnson may have gone from one job to another, that at the completion of each job he was laid off, that is, his services were not continued except as the Mt. Vernon Bridge Company secured another contract and continued his employment.
From a careful consideration of the Gardinio case, we cannot escape the conclusion but that the reasoning found in that *177case is controlling and requires an affirmance of the judgment of the lower court.
Judgment affirmed.
ALLREAD, PJ, and HORNBECK, J, concur.